873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.NATIONAL HEALTH CARE SYSTEMS OF MARYLAND, INC., Plaintiff-Appellant,v.Todd DAVIS, Defendant-Appellee.
No. 88-1326.
United States Court of Appeals, Fourth Circuit.
Argued March 6, 1989.Decided April 28, 1989.

John William Toothman (John D. Grad, Michael P. Logan, Susan B. Smith (Grad, Toothman, Logan & Chabot, P.A. on brief) for appellant.
Robert W. DeVos (William E. Casselman, II, Michael K. Hammaker, John M. Baker, Popham, Haik, Schnobrich & Kaufman, Ltd. on brief) for appellee.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
The plaintiff National Health Care Systems of Maryland, Inc.  ("NHCS"), engaged in the business of creating dental plans for use by dentists and providing for administration of such plans, has filed a Racketeer Influenced and Corrupt Organizations Act ("RICO")1 and Sherman Act2 suit against the defendant Todd Davis, a former employee and officer of NHCS.  It premised its claims upon the allegations that Davis had sought to destroy the plaintiff, "to steal its business" and to "take control" of it, and to start "a competing company" and that, in pursuit of those purposes, he had made "fraudulent misstatements" about NHCS.  The District Court dismissed the case, finding that the allegations of plaintiff's amended complaint were inadequate to state a valid RICO or Sherman Act cause of action.  We agree and affirm on the opinion of the District Court.  (National Health Care Systems of Maryland, Inc. v. Todd Davis, C.A. 88-719-A (E.D.Va. July 22, 1988).3


2
AFFIRMED.



1
 18 U.S.C. Secs. 1961, et seq


2
 15 U.S.C. Sec. 1


3
 Decision of appellant's motion to supplement the record on appeal was deferred until oral argument.  After consideration of the motion and the response by appellee, the motion is denied